Citation Nr: 0108768	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-08 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
Reiter's syndrome, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
conditions (TDIU).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for impotency and/or 
penile deformity as secondary to service-connected Reiter's 
syndrome.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  Those decisions denied 
an increased rating for the veteran's service-connected 
Reiter's syndrome and denied TDIU.  In May 2000, a hearing 
was held before the undersigned, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c).

With respect to the claims of entitlement to service 
connection for hypertension, entitlement to secondary service 
connection for impotency and/or penile deformity, and 
entitlement to service connection for an acquired psychiatric 
disorder, the Board finds that the veteran has filed a notice 
of disagreement with the RO's failure to consider these 
issues, thereby initiating, but not perfecting, an appeal.  
Therefore, the issues on appeal have been recharacterized as 
shown above.

The Board notes that the veteran also disagreed with the RO's 
failure to adjudicate claims of entitlement to service 
connection for arthritis, a skin rash, various joint pain, 
and urethra discharge.  However, as discussed below, these 
are all symptoms of the service-connected Reiter's syndrome.  
It is not necessary, therefore, that the veteran file 
separate claims for these conditions.

REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of this case.

A.  Reiter's syndrome

In his statements and at his personal hearing in May 2000, 
the veteran contended that the following symptoms are part of 
his service-connected Reiter's syndrome:  a skin rash, eye 
disorder, joint pain (lumbar spine, neck, shoulders, elbows, 
wrists, hands, hips, knees, ankles, feet/toes), urethral 
discharge, foot/heel pain, and arthritis of various joints.  

Reiter's syndrome is defined by the classic triad of 
conditions of arthritis, urethritis, and conjunctivitis.  
Symptoms of Reiter's syndrome may include fatigue, malaise, 
fever, weight loss, arthritis, tendinitis and fasciitis 
(including chronic heel pain), urethritis, prostatitis, 
ocular disease, skin lesions, and multiple joint pain 
(especially the low back).  Cecil Textbook of Medicine 1466-
70 (20th ed. 1996); Harrison's Principles of Internal 
Medicine 1668-69 (13th ed. 1994).  

Even though the veteran's many reported symptoms and 
complaints are consistent with the generally recognized 
symptoms of Reiter's syndrome, he has not been provided 
appropriate VA examinations to evaluate all possible 
manifestations of this service-connected condition.  Rather, 
he was only provided a joints examination in 1997.  VA 
regulations require that a physical examination be conducted 
when evidence indicates that there has been a material change 
in a disability or where it is necessary to determine the 
current severity of a disability.  38 C.F.R. § 3.327(a).  In 
this case, the Board does not have sufficient evidence to 
determine the severity of the veteran's service-connected 
Reiter's syndrome since he has not been provided appropriate 
VA examinations.  Therefore, this appeal must be remanded in 
order for additional examinations to be completed.

Also, the RO has not considered whether the veteran should be 
assigned separate ratings for any of the various 
manifestations of his service-connected Reiter's syndrome.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 
(1994) (in considering whether separate ratings are warranted 
for problems or residuals resulting from a service-connected 
condition, such that any separately assigned evaluations do 
not violate the prohibition against pyramiding contained in 
38 C.F.R. § 4.14, the critical element is that none of the 
symptomatology for any one of the multiple conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions).  This should be done after the additional 
VA examinations have been completed.

The veteran testified that he receives VA treatment at the 
medical centers in Birmingham, Montgomery, and Tuskegee.  
Although records were obtained from Montgomery, the RO should 
ensure that all of the veteran's VA treatment records have 
been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

A review of the record also reveals that the veteran 
presently is, or was in the past, participating in a Chapter 
31 vocational rehabilitation program.  Because the Chapter 31 
file may contain information relevant to the functional 
impairment that is being caused by the service-connected 
Reiter's syndrome, the RO should obtain this file.  

B.  TDIU

The veteran must also undergo a VA examination in connection 
with this claim.  Where the degree of impairment caused by a 
disability must be evaluated, the examination must provide a 
detailed assessment of the veteran's disabilities and their 
effect upon his ordinary activity, including the effect upon 
employment.  See 38 C.F.R. §§ 4.1, 4.2, and 4.10; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  It is 
the Board's responsibility to make findings based on the 
evidence of record and not to supply missing facts.  In the 
case of a claim for TDIU, the Board may not reject that claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  The record does not 
contain any medical opinions concerning the effect of the 
veteran's service-connected Reiter's syndrome on his 
employability.  Therefore, an examination is needed.  
Moreover, because the TDIU claim is inextricably intertwined 
with the claim for an increased rating for Reiter's syndrome, 
and because the veteran has initiated appeals with respect to 
claims for service connection for three other conditions, a 
final decision on the TDIU claim may not presently be made, 
and therefore, this claim must be remanded.  See, e.g., 
DeLoach v. West, 12 Vet.App. 490 (1999) (per curiam).  

C.  Hypertension, impotency and/or penile
deformity, and psychiatric disorder

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In July 1997, the veteran filed claims for hypertension, 
impotency and/or penile deformity, and a psychiatric 
disorder.  In the February and March 1998 rating decisions on 
appeal, the RO did not adjudicate these claims.  In his April 
1998 notice of disagreement (NOD), the veteran listed several 
conditions, including hypertension, impotency, and a 
psychiatric disorder, stating that these conditions were 
raised on prior statements he had submitted but were "not 
addressed."  The RO still did not adjudicate these claims.

The Board construes the veteran's April 1998 statement to be 
sufficient to be reasonably construed as constituting a 
timely notice of disagreement (NOD) filed with respect to the 
RO's failure to consider and adjudicate these issues.  See 
Gallegos v. Gober, 14 Vet.App. 50 (2000) (elements of NOD); 
Isenbart v. Brown, 7 Vet.App. 537 (1995) (NOD can attach to 
an RO's failure to adjudicate a claim which was properly 
before it so long as the NOD can be fairly read as 
encompassing the RO's failure to adjudicate that particular 
claim); see also Garlejo v. Brown, 10 Vet. App. 229 (1997).  

Consequently, because the veteran has submitted an NOD with 
respect to the RO's failure to adjudicate his claims for 
service connection for hypertension, impotency and/or penile 
deformity, and a psychiatric disorder, and the RO has not yet 
provided the veteran with a statement of the case (SOC) in 
response to his filing of the NOD, these issues must be 
remanded to the RO for correction of this procedural defect.  
See Manlincon v. West, 12 Vet.App. 238, 240-41 (1999) (when 
an NOD is filed by the appellant with respect to a denial of 
benefits, but the RO has not yet issued a SOC, the Board is 
required to remand, rather than refer, the issue to the RO 
for the issuance of the SOC); 38 C.F.R. § 19.9(a) (2000); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet.App. 124, 130 (1996); VAOPGCPREC 16-
92 (O.G.C. Prec. 16-92).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); Archbold, 9 
Vet.App. at 130.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
(a) the VA Medical Centers in Birmingham 
and Tuskegee for all treatment from 1996 
to the present; and (b) the VA Medical 
Center in Montgomery for all treatment 
from June 1998 to the present.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
file.  

3.  After the above records have been 
obtained, schedule him for appropriate VA 
examinations to evaluate his Reiter's 
syndrome, to include, but not limited to, 
orthopedic, genitourinary, ophthalmology, 
podiatry, and dermatology examinations.  
It is very important that the examiner or 
examiners be provided an opportunity to 
review the claims folder (or copies of 
pertinent records contained therein), and 
it should be indicated in the examination 
reports that the claims file was 
reviewed.  

Any tests and studies deemed appropriate 
and required by the examiner(s) should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected Reiter's syndrome.  Also, the 
veteran's service-connected Reiter's 
syndrome should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical, 
educational, and vocational history.  
Each examiner must express an opinion as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected Reiter's 
syndrome, as distinguished from 
impairment due to any nonservice-
connected disorders.

(a) Orthopedic:  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  The examiner should state what 
is normal range of motion for the lumbar 
spine and cervical spine.  The examiner 
should fully evaluate the veteran's 
complaints of multiple joint pain (lumbar 
spine, neck, shoulders, elbows, wrists, 
hands, hips, knees, ankles, and 
feet/toes), and an opinion should be 
provided as to whether particular joint 
pain is related to or a part of the 
service-connected Reiter's syndrome.  If 
determined to be necessary by the 
examiner, x-rays should be conducted to 
evaluate whether arthritis is present in 
the veteran's joints.  

All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of any affected joint.  If there 
is no limitation of motion or function, 
or no objective indications of pain, such 
facts must be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner should discuss the effect any 
joint pain related to or a part of 
Reiter's syndrome has upon the veteran's 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

(b) Genitourinary:  The examiner should 
determine whether the veteran has any 
genitourinary symptoms from the service-
connected Reiter's syndrome (i.e., 
urethral discharge, balanitis, 
urethritis, prostatitis, etc.).  The 
examination report should include 
information as to any voiding dysfunction 
resulting from these conditions.  The 
veteran has been denied service 
connection for ureteral stricture, so the 
examiner should render an opinion as to 
which symptoms are attributable to the 
service-connected Reiter's syndrome 
versus the nonservice-connected ureteral 
stricture.  If such a distinction cannot 
be made, the examiner should provide a 
full explanation as to why a distinction 
cannot be made.  

(c) Dermatology:  The examiner should 
determine whether the veteran has any 
skin symptoms from the service-connected 
Reiter's syndrome (i.e., mucocutaneous 
lesions, skin lesions, penile lesions, 
nail changes, etc.).  The location, 
characteristics, and severity of any skin 
disorders that are related to or a part 
of the Reiter's syndrome should be fully 
described.

(d) Ophthalmology:  The examiner should 
determine whether the veteran has any 
ocular symptoms from the service-
connected Reiter's syndrome (i.e., 
conjunctivitis, uveitis, keratitis, etc.)  
If so, all manifestations should be fully 
described, and the examiner should 
distinguish any manifestations due to 
refractive error or other causes separate 
and apart from the Reiter's syndrome.  

(e) Podiatry:  The examiner should 
determine whether the veteran has any 
symptoms involving the feet, ankles, 
and/or toes as a result of the service-
connected Reiter's syndrome (i.e., 
chronic heel pain, tendinitis, fasciitis, 
dactylitis, etc.).

4.  After the examinations have been 
completed, the RO should review the 
claims folder and ensure that all of the 
above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the above 
evidentiary development, the RO should 
readjudicate the veteran's claims for an 
increased rating for Reiter's syndrome 
and for TDIU, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In readjudicating the increased 
rating claim, the RO must determine 
whether the veteran is entitled to 
separate disability ratings for any 
manifestations of the service-connected 
Reiter's syndrome.  See 38 C.F.R. § 4.14; 
see also Esteban v. Brown, 6 Vet. App. 
259 (1994) (in considering whether 
separate ratings are warranted for 
problems or residuals resulting from a 
service-connected condition, such that 
any separately assigned evaluations do 
not violate the prohibition against 
pyramiding contained in 38 C.F.R. § 4.14, 
the critical element is that none of the 
symptomatology for any one of the 
multiple conditions is duplicative of or 
overlapping with the symptomatology of 
the other conditions); Fanning v. Brown, 
4 Vet. App. 225, 230 (1993).  The RO also 
should consider and address whether the 
veteran's claim for TDIU should be 
submitted to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service, for consideration of 
the assignment of an extraschedular 
rating under the provisions of 38 C.F.R. 
§ 4.16(b).

6.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's claims for 
benefits as ordered by this REMAND, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including citation to all 
diagnostic codes considered in rating the 
Reiter's syndrome.  Allow an appropriate 
period of time for response.  Thereafter, 
subject to current appellate procedures, 
the increased rating and/or TDIU claims 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

7.  In addition, the RO should issue a 
statement of the case (SOC) to the 
veteran and his representative with 
respect to his notice of disagreement 
(NOD) filed in April 1998 concerning the 
RO's failure to consider and adjudicate 
his claims for (a) service connection for 
hypertension; (b) service connection for 
impotency and/or penile deformity claimed 
as secondary to service-connected 
Reiter's syndrome; and (c) service 
connection for an acquired psychiatric 
disorder.  See Manlincon v. West, 12 
Vet.App. 238, 240-41 (1999) (when an NOD 
is filed by the appellant with respect to 
a denial of benefits, but the RO has not 
yet issued a SOC, the Board is required 
to remand, rather than refer, the issue 
to the RO for the issuance of the SOC); 
38 C.F.R. § 19.9(a) (2000).  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  These 
issues should be returned to the Board 
for further appellate processing only if 
the veteran perfects the appeal of these 
issues by the filing of a timely 
substantive appeal following the RO's 
providing of the SOC to him.  

The veteran need take no further action until he is so 
informed.  The veteran has the right to submit additional 
evidence and argument on any matters that the Board has 
remanded to a regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional medical 
evidence and to satisfy due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



